                    1 ROBERT W. FREEMAN
                        Nevada Bar No. 3062
                    2   Robert.Freeman@lewisbrisbois.com
                        6385 S. Rainbow Boulevard, Suite 600
                    3   Las Vegas, Nevada 89118
                        702.893.3383
                    4   FAX: 702.893.3789
                        Attorneys for Defendants
                    5   Sheriff Lombardo, Corrections
                        Officer Randall Brown, Bonnie Polley,
                    6   Corrections Officer Robert Garvey,
                        and Mujahid Ramadan
                    7
                                                         UNITED STATES DISTRICT COURT
                    8
                                                         FOR THE DISTRICT OF NEVADA
                    9
                                                                      ***
                   10
                        ABDUL HOWARD,                                    CASE NO. 2:16-cv-1553-MMD-DJA
                   11
                                           Plaintiff,                    STIPULATION AND ORDER FOR
                   12                                                    DISMISSAL WITH PREJUDICE
                                  vs.
                   13
                        JOHN DOE, Badge #5577; PEGGY
                   14   MARTINEZ, Kitchen Officer, BONNIE
                        POLLEY; MUJAHID RAMADAN; LAS
                   15   VEGAS METROPOLTIAN POLICE
                        DEPERTMENT DETENTION SERVICES
                   16   DIVISION; OFFICER GARVEY, Badge #
                        9250; SHERIFF LOMBARDO; KITCHEN
                   17   MANAGER JOHN DOE; THE STATE OF
                        NEVADA ex rel, all.
                   18
                                           Defendants.
                   19
                   20            IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, and

                   21 their respective counsel of record, and upon the representation having been made that all claims
                   22 have been settled.
                   23            IT IS FURTHER STIPULATED AND AGREED that the above-entitled

                   24 . . .
                   25 . . .
                   26 . . .
                   27 . . .

LEWIS              28 . . .
BRISBOIS
BISGAARD
& SMITH LLP             4853-0368-3753.1
ATTORNEYS AT LAW
                   1 action may be dismissed with prejudice, each party to bear its own costs and attorney fees.
                                  th
                   2 DATED this 14 day of November, 2019.                     DATED this 14th day November, 2019.

                   3 LEWIS BRISBOIS BISGAARD & SMITH                          MORRIS LAW GROUP

                   4
                        /s/ Robert W. Freeman                                 /s/ Akke Levin
                   5 Robert W. Freeman, Esq.                                  Akke Levin, Esq.
                     Nevada Bar No. 3062                                      Nevada Bar No. 9102
                   6 6385 S. Rainbow Blvd, Suite 600                          411 E. Bonneville Avenue, Suite 360
                     Las Vegas, Nevada 89118                                  Las Vegas, Nevada 89101
                   7 Attorneys for Defendants                                 Attorney for Plaintiff

                   8
                   9
                                                                    ORDER
                   10
                                           IT IS SO ORDERED.
                   11
                                 Dated this 14th
                                            __ day of November
                                                      __________, 2019.
                   12
                   13
                                                                    _________________________________
                   14                                               UNITED STATES DISTRICT JUDGE
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4853-0368-3753.1                                  2
